In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00274-CV

SIMONE BARRON, AS TRUSTEE OF THE           §   On Appeal from
3001 DECATUR TRUST, AND MERIE
YAZBEK, Appellants                         §   County Court at Law No. 3

V.                                         §   of Tarrant County (2016-006915-3)

                                           §   April 8, 2021
FORT WORTH TRANSPORTATION
AUTHORITY, Appellees                       §   Memorandum Opinion by Justice Wallach

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants Simone Barron, as Trustee of the 3001

Decatur Trust, and Merie Yazbek shall pay all of the costs of this appeal, for which let

execution issue.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach